RAKER, Judge
DECISION AND ORDER
The motion to dismiss the petition for writ of mandamus came on for hearing before this Court on January 30, 1980. Petitioner CHAMORRO EMPLOYEES LABOR UNION ("CHELU") was represented by Joaquin V.E. Manibusan, Jr. Respondents Paul M. Calvo, et. al., were represented by Deputy Attorney *31General Frederick J. Horecky. Based on the pleadings and oral argument, the Court makes the following findings:
1. Article VI, Section H of the Rules and Regulations, implementing the Public Employee-Management Relations Act, found at Government Code, Sections 4400 et. seq., states that the employee organization may appeal the Governor's decision and request a reconsideration.
2. Article XII, Section C of the Rules and Regulations, which implements Government Code, §4409, states: "Notwithstanding anything included in these rules and regulations the parties may submit a dispute to non-binding arbitration."
3. CHELU has not exhausted its administrative remedies and the writ is denied.